Citation Nr: 1020366	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to October 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

Service connection for Schamberg's disease was granted by 
means of a rating decision dated in May 2006.  In February 
2010, the Veteran's representative submitted a disagreement 
with the initially assigned noncompensable evaluation of the 
Veteran's service-connected skin disability.  Because this 
issue has not been perfected for appeal, the Board refers it 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
cervical spine and low back disability because he has had 
neck and low back problems due to service.  Service treatment 
records show that he was seen for complaint and treatment for 
his cervical spine and low back problems.  

In September 2006, the Veteran was afforded a VA examination.  
The Veteran was diagnosed as having degenerative joint 
disease of the cervical spine and a low back strain.  The 
examiner opined that both the Veteran's cervical spine and 
the lumbar spine disabilities were "not at least as likely 
as not" caused by the service. The examiner noted that the 
Veteran's occupation had been that of a blaster and in 1984 a 
rock fell and hit him on the right side of the head, neck and 
face.  A year later x-rays demonstrated degenerative disc 
disease of the cervical spine.  Although he denied any injury 
to his lumbar spine, the Veteran indicated that he had been 
involved in a motor vehicle in 1975.  

In a September 2006 statement, the Veteran's treating 
physician reported that in June 1981, he presented with 
complaints of neck pain that he had alleged had been present 
since 1963.  An x-ray at that time had been unremarkable.  
The examiner stated that the Veteran continued to experience 
pain and in July 1984 he received treatment for a work-
related injury to the cervical spine.  An X-ray taken in 
January 1985 had demonstrated mild degenerative changes of 
the cervical spine.  He added that the Veteran was then 
referred to a neurosurgeon, whom he visited in May 1985, who 
did not recommend any surgical intervention because the pain 
was considered to be arthritis that was aggravated by the 
accident.  

To date, records of the Veteran's private treatment have not 
been associated with the claims folder.  Because VA is on 
notice that there are additional records that may be 
applicable to the Veteran's claims and because these records 
may be of use in deciding the claims, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159 (2009).

In light of the Veteran's contentions, and given the state of 
the record, the Board finds that after obtaining any 
pertinent records, the Veteran should be afforded another VA 
examination to address whether he has a cervical spine and/or 
low back disability that is related to or had its onset in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have:

a.  Treated him for his cervical and 
lumbar disabilities since he was 
discharged from service in October 
1964.  Specifically, the RO should 
request private treatment records 
from Dr. Musheer Hussain and Dr. 
Bipin Shah.  

b.  After securing any appropriate 
consent from the Veteran, VA must 
attempt to obtain copies of all 
treatment records identified by the 
Veteran that have not been 
previously secured.  If VA is 
unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran 
and his representative of this and 
request them to provide copies of 
the outstanding medical records.

2.  Afford the Veteran an appropriate VA 
examination to determine the onset and/or 
etiology of any cervical spine and low 
back disability found to be present.  The 
claims folder should be made available 
and reviewed by the examiner.  All 
necessary tests should be conducted.  The 
examiner must opine as to whether it is 
at least as likely as not that any 
cervical spine and/or low back disability 
found to be present is related to or had 
its onset in service.  In offering these 
assessments, the examiner must 
acknowledge and discuss any report of 
neck and low back problems since service 
as well as his post-service neck and low 
back injuries.  All findings and 
conclusions should be set forth in a 
legible report.

3.  Then the RO should readjudciate the 
appeal.  If the issues continue to be 
denied, the AMC/RO must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

